DETAILED ACTION
This communication is a Non-Final Office Action rejection on the merits. Claims 1-20 are currently pending and have been addressed below.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
Claims 1, 8, and 15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential steps, such omission amounting to a gap between the steps.  See MPEP § 2172.01.  The omitted steps are: performing a second regression analysis for a second specified target, wherein the second specified target is a lower data element of the first specified target. Examiner notes that in order to display additional detail of the selected node and nodes below the selected node, at least two regression analyses are needed (i.e. one regression analysis at a higher level and one regression analysis at a lower level). Examiner recommends to further generate a second regression model by performing regression analysis on the operational data and a second specified target that is at a lower level.



Response to Arguments
Applicant's arguments filed on 11/22/2021 (related to the 103 Rejection) have been fully considered but are moot in view of new grounds of rejection. Applicant's amendments necessitated the new ground(s) of rejection presented in this Office action. Rejection based on a newly cited reference(s) follows.

Applicant's arguments filed on 11/22/2021 (related to the 101 Rejection) have been fully considered but they are not persuasive.
Applicant states, on pages 9-11, that the claims relate to complex analysis to identify the actionability of elements, use regression to process them, and quantify improvements. Even if the amended claims are found to recite a judicial exception (which they do not), they are eligible because they "integrate" the alleged "judicial exception into a practical application of the exception." For example, the amended claims recite a user interface that visualizes "an organizational hierarchy including selectable nodes representing relationships between units of an organization," and when a node is selected, "displaying additional detail of the selected node and nodes below the selected node."
Examiner respectfully disagrees with Applicant. These claim elements are considered to be abstract ideas because they are directed to “mathematical concepts” which include “mathematical relationships.” Generating a regression model and quantifying a potential optimization is a form of “mathematical relationships” because it allows the method to use the relationship between the operational data and an output to define a contribution weight, wherein the contribution weight is used to quantify a potential optimization. If a claim limitation, under its broadest reasonable interpretation, covers “mathematical relationships,” then it falls within the “mathematical concepts” grouping of abstract ideas. Accordingly, claim 1 recites an abstract idea. 
Further, the step of “identify the actionability of elements” is merely used to filter data elements included in the operational data, wherein the filtered data elements are used to perform a regression analysis. These claim elements are considered to be abstract ideas because they are directed to a method of organizing human activity which include managing personal behavior. Filtering information is a form of “managing personal behavior” because it allows the method to provide only information that is actionable based on rules or instructions. If a claim limitation, under its broadest reasonable interpretation, covers “managing personal behavior,” then it falls within the “method of organizing human activity” grouping of abstract ideas. Accordingly, claim 1 recites an abstract idea. 
The mere nominal recitation of generic computer components does not take the claim out of the method of organizing human activity grouping. In this case, the additional element of a user interface is merely used to: visualize potential optimizations in a hierarchical organization, wherein a number of nodes indicate the individual data elements at various level; and select individual nodes in order to view more detail relating to the nodes below (Paragraphs 0039-0041). The user interface is considered “field of use” (MPEP 2106.05h) at Step 2A, Prong 2; as it’s just used to display information and does not improve the interface. At Step 2B, the user interface does not result in an improvement in the technical field as it’s merely used to display information. The function of selecting a node in order to view more detail relating to the nodes below is a well-known function in the prior art (see 103 Rejection). Thus, nothing in the claim adds significantly more to the abstract idea. Claim 1 is ineligible.
Claims 8 and 15 recite similar features as claim 1. Claims 2-7, 9-14, and 16-20 are rejected for having the same deficiencies as those set forth with respect to the claims that they depend from, independent claims 1, 8, and 15.


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e. an abstract idea) without reciting significantly more. 

Independent Claim 1
Step One - First, pursuant to step 1 in the January 2019 Revised Patent Subject Matter Eligibility Guidance (“2019 PEG”) on 84 Fed. Reg. 53, the claim 1 is directed to a method which is a statutory category.
Step 2A, Prong One - Claim 1 recites: A method, comprising: identifying an actionable set of data elements in operational data, wherein the operational data comprises a plurality of data elements; generating a regression analysis on the operational data and a specified target, wherein the regression defines a contribution weight for at least a first data element of the actionable set of data elements with respect to the specified target; determining a first expected value for the first data element based on industry data; quantifying a potential optimization for the first data element, based at least in part on the first expected value, the contribution weight of the first data element, and an actionability of the first data element, wherein the actionability of the first data element is a non-binary value indicating a degree of ease in changing the first data element, and wherein the degree of ease quantifies feasibility of changing the first data element; visualizing an organizational hierarchy including selectable nodes representing relationships between units of an organization; and upon receiving a selection of a node, displaying additional detail of the selected node and nodes below the selected node. These claim elements are considered to be abstract ideas because they are directed to “mathematical concepts” which include “mathematical relationships.” Generating a regression model and quantifying a potential optimization is a form of “mathematical relationships” because it allows the method to use the relationship between the operational data and an output to define a contribution weight, wherein the contribution weight is used to quantify a potential optimization. If a claim limitation, under its broadest reasonable interpretation, covers “mathematical relationships,” then it falls within the “mathematical concepts” grouping of abstract ideas. Accordingly, the claim recites an abstract idea. 
Step 2A Prong 2 - The judicial exception is not integrated into a practical application. Claim 1 includes additional elements: a regression model; and a user interface.
The regression model is merely used to define a contribution weight for at least a first data element of the actionable set of data elements (Paragraph 0003). Merely stating that the step is performed by a model results in “apply it” on a computer (MPEP 2106.05f). The regression model is recited at a high level of generality such that it amounts no more than mere instructions to apply the exception using a generic computer element. Further, the user interface is merely used to: visualize potential optimizations in a hierarchical organization, wherein a number of nodes indicate the individual data elements at various level; and select individual nodes in order to view more detail relating to the nodes below (Paragraphs 0039-0041). The user interface is considered “field of use” (MPEP 2106.05h); as it’s just used to display information and does not improve the interface. Accordingly, alone and in combination, these additional elements do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. Therefore, the claims are directed to an abstract idea.
Step 2B - The claim does not include additional elements that are sufficient to amount significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the claims describe how to generally “apply” a regression to define a contribution weight. The regression model is merely used to define a contribution weight for at least a first data element of the actionable set of data elements (Paragraph 0003). Further, the user interface does not result in an improvement in the technical field as it’s merely used to display information. The function of selecting a node in order to view more detail relating to the nodes below is a well-known function in the prior art (see 103 Rejection). Thus, nothing in the claim adds significantly more to the abstract idea. The claim is ineligible.

Independent Claim 8
Step One - First, pursuant to step 1 in the January 2019 Revised Patent Subject Matter Eligibility Guidance (“2019 PEG”) on 84 Fed. Reg. 53, the claim 8 is directed to an article of manufacture which is a statutory category.
Step 2A, Prong One - Claim 8 recites: A program product comprising: identifying an actionable set of data elements in operational data, wherein the operational data comprises a plurality of data elements; generating a regression analysis on the operational data and a specified target, wherein the regression model defines a contribution weight for at least a first data element of the actionable set of data elements with respect to the specified target; determining a first expected value for the first data element based on industry data; quantifying a potential optimization for the first data element, based at least in part on the first expected value and the contribution weight of the first data element, and an actionability of the first data element, wherein the actionability of the first data element is a non-binary value indicating a degree of ease in changing the first data element, and wherein the degree of ease quantifies feasibility of changing the first data element; visualizing an organizational hierarchy including selectable nodes representing relationships between units of an organization; and upon receiving a selection of a node, displaying additional detail of the selected node and nodes below the selected node. These claim elements are considered to be abstract ideas because they are directed to “mathematical concepts” which include “mathematical relationships.” Generating a regression model and quantifying a potential optimization is a form of “mathematical relationships” because it allows the method to use the relationship between the operational data and an output to define a contribution weight, wherein the contribution weight is used to quantify a potential optimization. If a claim limitation, under its broadest reasonable interpretation, covers “mathematical relationships,” then it falls within the “mathematical concepts” grouping of abstract ideas. Accordingly, the claim recites an abstract idea. 
Step 2A Prong 2 - The judicial exception is not integrated into a practical application. Claim 8 includes additional elements: one or more computer-readable storage media; one or more computer processors; a regression model; and a user interface.
The computer-readable storage media is merely used to store computer-readable code (Paragraph 0004). The computer processor is merely used to execute the computer-readable code (Paragraph 0004). The regression model is merely used to define a contribution weight for at least a first data element of the actionable set of data elements (Paragraph 0003). Merely stating that the step is performed by a computer component results in “apply it” on a computer (MPEP 2106.05f). These additional elements of “computer storage media,” “computer processor,” and “regression model” are recited at a high level of generality such that it amounts no more than mere instructions to apply the exception using a generic computer element. Further, the user interface is merely used to: visualize potential optimizations in a hierarchical organization, wherein a number of nodes indicate the individual data elements at various level; and select individual nodes in order to view more detail relating to the nodes below (Paragraphs 0039-0041). The user interface is considered “field of use” (MPEP 2106.05h); as it’s just used to display information and does not improve the interface. Accordingly, alone and in combination, these additional elements do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. Therefore, the claims are directed to an abstract idea.
Step 2B - The claim does not include additional elements that are sufficient to amount significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the claims describe how to generally “apply” a regression to define a contribution weight. The computer-readable storage media is merely used to store computer-readable code (Paragraph 0004). The computer processor is merely used to execute the computer-readable code (Paragraph 0004). The regression model is merely used to define a contribution weight for at least a first data element of the actionable set of data elements (Paragraph 0003). Further, the user interface does not result in an improvement in the technical field as it’s merely used to display information. The function of selecting a node in order to view more detail relating to the nodes below is a well-known function in the prior art (see 103 Rejection). Thus, nothing in the claim adds significantly more to the abstract idea. The claim is ineligible.

Independent Claim 15
Step One - First, pursuant to step 1 in the January 2019 Revised Patent Subject Matter Eligibility Guidance (“2019 PEG”) on 84 Fed. Reg. 53, the claim 15 is directed to an apparatus which is a statutory category.
Step 2A, Prong One - Claim 15 recites: A system comprising: identifying an actionable set of data elements in operational data, wherein the operational data comprises a plurality of data elements; generating a regression analysis on the operational data and a specified target, wherein the regression defines a contribution weight for at least a first data element of the actionable set of data elements with respect to the specified target; determining a first expected value for the first data element based on industry data; quantifying a potential optimization for the first data element, based at least in part on the first expected value and the contribution weight of the first data element, and an actionability of the first data element, wherein the actionability of the first data element is a non-binary value indicating a degree of ease in changing the first data element, and wherein the degree of ease quantifies feasibility of changing the first data element; visualizing an organizational hierarchy including selectable nodes representing relationships between units of an organization; and upon receiving a selection of a node, displaying additional detail of the selected node and nodes below the selected node. These claim elements are considered to be abstract ideas because they are directed to “mathematical concepts” which include “mathematical relationships.” Generating a regression model and quantifying a potential optimization is a form of “mathematical relationships” because it allows the method to use the relationship between the operational data and an output to define a contribution weight, wherein the contribution weight is used to quantify a potential optimization. If a claim limitation, under its broadest reasonable interpretation, covers “mathematical relationships,” then it falls within the “mathematical concepts” grouping of abstract ideas. Accordingly, the claim recites an abstract idea. 
Step 2A Prong 2 - The judicial exception is not integrated into a practical application. Claim 15 includes additional elements: one or more computer processors, one or more memories, a regression model; and a user interface.
The computer processor is merely used to execute programming instructions (Paragraph 0044). The memory is merely used to store programming instructions (Paragraph 0044). The regression model is merely used to define a contribution weight for at least a first data element of the actionable set of data elements (Paragraph 0003). Merely stating that the step is performed by a computer component results in “apply it” on a computer (MPEP 2106.05f). These elements of “computer processor,” “memory,” and “regression model” are recited at a high level of generality such that it amounts no more than mere instructions to apply the exception using a generic computer element. Further, the user interface is merely used to: visualize potential optimizations in a hierarchical organization, wherein a number of nodes indicate the individual data elements at various level; and select individual nodes in order to view more detail relating to the nodes below (Paragraphs 0039-0041). The user interface is considered “field of use” (MPEP 2106.05h); as it’s just used to display information and does not improve the interface. Accordingly, alone and in combination, these additional elements do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. Therefore, the claims are directed to an abstract idea.
Step 2B - The claim does not include additional elements that are sufficient to amount significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the claims describe how to generally “apply” a regression model to define a contribution weight. The computer processor is merely used to execute programming instructions (Paragraph 0044). The memory is merely used to store programming instructions (Paragraph 0044). The regression model is merely used to define a contribution weight for at least a first data element of the actionable set of data elements (Paragraph 0003). Further, the user interface does not result in an improvement in the technical field as it’s merely used to display information. The function of selecting a node in order to view more detail relating to the nodes below is a well-known function in the prior art (see 103 Rejection). Thus, nothing in the claim adds significantly more to the abstract idea. The claim is ineligible.
Dependent claims 1-3, 5-10, 12-17, and 19-20 are not directed to any additional abstract ideas and are also not directed to any additional non-abstract claim elements. Rather, these claims offer further descriptive limitations of elements found in the independent claim and addressed above, such as by specifying: a) wherein each of the plurality of data elements comprises data relating to an operational aspect of an entity, wherein the plurality of data elements comprises one or more of: (i) a data element corresponding to a number of employees employed by the entity; (ii) a data element corresponding to a number of hours worked by employees employed by the entity; or (iii) a data element corresponding to units of consumables used by the entity; b) wherein determining the first expected value comprises evaluating operational data for a plurality of entities to determine a representative value for the first data element; c) wherein identifying the actionable set of data elements comprises, for each respective data element of the plurality of data elements: identifying a respective operational aspect corresponding to the respective data element; and evaluating a corpus of documents to determine whether the respective operational aspect can be modified; d) wherein quantifying the potential optimization for the first data element comprises multiplying the contribution weight of the first data element by a difference between the first expected value and a first actual value of the first data element; and e) wherein the operational data comprises hierarchical data for an entity, the method further comprising determining an overall optimization magnitude for the entity by iteratively summing potential optimizations for each level of the hierarchical data. These processes are similar to the abstract idea noted in the independent claim because they further the limitations of the independent claim which are directed to “mathematical concepts” which include “mathematical relationships.” In addition, no additional elements are integrated into the abstract idea. Therefore, the claims still recite an abstract idea that can be grouped into “mathematical concepts.”
Dependent claims 4, 11, and 18 are not directed to additional abstract ideas, but are directed to an additional non-abstract claim element. The additional non-abstract claim element is a matrix factorization. The matrix factorization is merely used to determine expected values for a given data element (Paragraph 0014). At Step 2A, the matrix factorization is considered a “particular technological environment” (see MPEP 2106.05(h)). At Step 2B, the matrix factorization is used as a tool to perform an abstract idea (see MPEP 2106.05(f)).
Therefore, the claim(s) are rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.


Claims 1-3, 5, 7-10, 12, 14-17, and 19 are rejected under 35 U.S.C. 102(a)(1) as being unpatentable over Deodhar et al. (US 2017/0116552 A1), in view of Delaney et al. (US 2016/0092641 A1), in further view of Liu et al. (US 2014/0278729 A1).
Regarding claim 1 (Currently Amended), Deodhar et al. discloses a method (Abstract, A system and method for automatically measuring, aggregating, analyzing, predicting exact effort and time productivity, of white collar employees, within an organization and thereafter providing instructions for improving productivity and workload allocation, and optimizing workforce and operational efficiency, without requiring manual intervention or configuration, is described), comprising: 
	identifying an actionable set of data elements in operational data (Paragraph 0946, for purposes that are ahead of schedule, there can be cost savings either by early completion, or it may be possible to reassign some headcount to other purposes that need more people as computed below. This can be further enhanced to find out the roles where transfers are possible based on role-wise utilization levels), wherein the operational data comprises a plurality of data elements (Paragraph 0031, employee skill sets and salaries; Paragraph 0040, user’s time utilization; Paragraph 0945-0947, headcount that can be transferred, average daily cost per employee); 
generating a regression model by performing regression analysis on the operational data and a specified target (Paragraph 0619, In accordance with one embodiment of the present disclosure, the user predictor and instructor module 334 uses the correlation between the Work Pattern items and the work output to provide feedback to the user about the Work Pattern items that impact work output; Examiner interprets the work pattern items (e.g. fitness time, smart phone addiction) as the inputs in the regression model, and the work output (e.g. work effort, the work output, the work effectiveness index and the work life balance index) as the output of the regression model), wherein the regression model defines a contribution weight for at least a first data element of the actionable set of data elements with respect to the specified target (Paragraphs 0686-0688, if the work output parameters like output. volume, output. schedule variance, output.effort variance are available, then for each of the key Work Pattern items correlate the Work Pattern item with each output parameter as below: output-effort correlation index=Pearson correlation coefficient: if correlation>0.4 for a majority of the available work output parameters, then notify the user of the benefits of improving the Work Pattern; if correlation is <0.2 for a majority of the available work output parameters, then do not recommend or set any improvement goal based on that Work Pattern item; Paragraph 0947, cost reduction = (headcount that can be transferred)* (planned end date-today)*(average daily cost per employee); Examiner notes that the contribution weight is the Pearson correlation coefficient. In this case, changes in the work patterns with a high correlation will result in improvements in the work output parameters); 
determining a first expected value for the first data element based on industry data (Paragraphs 0159-0163, In accordance with one embodiment of the present disclosure, the system further includes: a global pattern knowledge platform configured to enable the participating organizations to share their high-level Work Pattern analytics and trends based on employee and sub-organization categories; a profile definition module configured to enable the participating organizations to define profiles corresponding to at least their respective sizes, industry and vertical; a report generation module configured to prepare reports rating the organization's performance and standing relative to peer organizations in accordance with the selected profile criteria); 
quantifying a potential optimization for the first data element, based at least in part on the first expected value, the contribution weight of the first data element (Paragraph 0199, collector and analyzer to measure exact enterprise effort, provide accurate comparative benchmarks, and optimize business efficiency, as follows: Paragraph 0202, automatically source the attributes that qualify employees’ role (such as level, location, skills, salary), projects and functions and organization sub units (for example, revenue and R&D and cost centers, verticals, technologies) from various existing application data stores; Paragraph 0209, provide analytics, reports, goal compliance, alerts and rewards notifications responsive to the exact effort data across Purposes, Activities, applications, artifacts, organization attributes, supported by the further ability to selectively filter and drill down to generate and review discrete effort data at level of sub-unit and individual employees to meet the corporate commitments; Paragraphs 0686-0688, if the work output parameters like output. volume, output. schedule variance, output.effort variance are available, then for each of the key Work Pattern items correlate the Work Pattern item with each output parameter as below: output-effort correlation index=Pearson correlation coefficient: if correlation>0.4 for a majority of the available work output parameters, then notify the user of the benefits of improving the Work Pattern; if correlation is <0.2 for a majority of the available work output parameters, then do not recommend or set any improvement goal based on that Work Pattern item; Paragraphs 0689-0693, A pseudo-code for predicting the improvements in the work output, the work effectiveness index and the work life balance index for the user, in accordance with an embodiment of the present disclosure, is now described. if, goal>user's current daily average for the Work Pattern item, then improvement target ratio = goal/(current daily average); else improvement target ratio = (current daily average)/goal; for each output parameter, predicted output parameter = current output parameter*improvement target ratio*(output effort correlation index) for that Work Pattern item and output parameter; show the maximum predicted work output if the user made up to achieve the preferred range for the Work Pattern item: if ideal daily average>the user's current daily average for the Work Pattern item, then improvement target ratio = ideal/(current daily average); else, improvement target ratio = (current daily average)/Ideal; for each output parameter, predicted maximum output = current output parameter*improvement target ratio*(output effort correlation index) for that Work Pattern item and output parameter; Paragraph 0947, cost reduction = (headcount that can be transferred)* (planned end date-today)*(average daily cost per employee); In this case, Examiner interprets the first expected value as the predicted output parameter (e.g. based on goal) to improve an organization, which can be set based on similar role and industry benchmark data available from various organizations (see Paragraph 0622)), and an actionability of the first data element (Paragraph 0235, A second aspect of the present disclosure includes a system to aggregate each employee's effort as per the organization’s hierarchy and business attributes that are automatically collected from existing organization application data stores, and analyze them to deliver actionable and objective metrics, such as a per-employee Daily Average Work Pattern, that can drive accountability across management layers for the work effort of the teams they are responsible for, and ensure productivity improvements and optimal staffing to accomplish the desired results in every aspect of the business; Paragraph 0310, generating a report including specific actions that can be undertaken to improve the efforts of the users; Paragraph 1065, In some embodiments, unusual Work Patterns and any recent significant positive and negative deviations for any organization sub-unit are deduced by comparing with expected trends and by comparing recent and past behavior. An exception report is generated with guidance on specific actions that can be taken to make corrections and drive improvements; Paragraphs 0971-0976, Redistribute staff from consistently low workload sub-units or shifts to high workload ones. Redistribution is possible provided the sub units and shifts have similar staff in terms of roles and skills; Paragraph 1068, In some embodiments, the authorized managers have access to the administration module to re-structure their teams, select from the multi-level Activity and Purpose lists, add and edit mapping rules, and define custom reports; Examiner notes that the element can be changed when the staff has similar roles and skills), wherein the actionability of the first data element is a non-binary value indicating a degree of ease in changing the first data element, and wherein the degree of ease quantifies feasibility of changing the first data element (Paragraphs 0880-0082, if workload is low, then suggest to manager these options: advance planned completion dates, assign work backlog items to the team, let them explore new skills and innovative ideas; if manager confirms that workload is not going to increase soon, suggest releasing some of the staff to other sub-units with similar work and higher load; Examiner notes that the first data element can be changed when the workload is low. Therefore, Examiner interprets the “degree of ease” as the “workload of the resource” because the workload of the resource determines the feasibility of changing the resource from one sub-unit to another sub-unit);
updating a user interface visualizing an organizational hierarchy including selectable nodes representing relationships between units of an organization (Paragraph 0273, At step 166 the method includes facilitating, over the web user interface, the display of trends related to work effort, Work Patterns, predictions and instructions relating to sub-units at each level of the organization hierarchy subject to view access rights of the user and data blocker settings); and ...
Deodhar et al. discloses an analysis of a plurality of work patterns (e.g. fitness time, smart phone addiction) and how those patterns affect a work output (e.g. work life balance index, effectiveness index, and/or capacity utilization). An ordinary skill in the art knows that relationships between inputs and outputs are generated using a regression model. Therefore, Deodhar et al. inherently discloses a regression model. Although Deodhar et al. inherently discloses a regression model, Deodhar does not specifically disclose wherein the regression model performs a regression analysis on the operational data and a specified target.
However, Delaney et al. discloses generating a regression model by performing regression analysis on the operational data and a specified target (see Equation 1 and related text in Paragraphs 0064-0065, In an aspect, the scoring component 106 can weigh each of the relevant metrics based on working with a select group of clinicians, forcing the results to the range of 0-100. In an aspect, the scoring component can employ Equation 1 below to generate an overall operating performance (OP) score. The values of the respective variables including cost of care, LOS, readmission rate, avoidable complication rate, financial variance and case complexity can be received by the healthcare management server 102 by the one or more health care information sources 118 and/or be previously determined by the healthcare management server 102 and stored in memory (e.g., memory 116) accessible to the healthcare management server. In an aspect, the respective coefficients are calculated so that the resulting OP score has a numerical value on a scale from 0-100 with 0 being the minimum OP score and 100 being the maximum. In an aspect, initial values for the coefficient F1-F6 are determined using a linear regression model that is run to measure the OP score against known quality measures. The initial coefficient values are then calibrated based on actual feedback provided by physicians and/or other medical staff caregivers regarding their interpretation of the relative importance of the respective performance mea sure variables), wherein the regression model defines a contribution weight for at least a first data element of the actionable set of data elements with respect to the specified target (Paragraph 0066, In some aspects, for each variable except case complexity, a lower number improves the OP score. F1-F6 are weighted coefficients that the relative importance of the associated variable with respect to overall financial and clinical operating performance of the healthcare organization).
It would have been obvious to one ordinary skill in the art at the time the invention was filed to specify that the relationship of inputs and outputs of the invention of Deodhar et al. are analyzed by performing regression analysis on the operational data and a specified target of the invention of Delaney et al. because doing so would allow the method to use the regression analysis weighted coefficients to establish the relative importance of the associated variable with respect to overall financial and clinical operating performance of the healthcare organization (see Delaney et al., Paragraphs 0064-0066). Further, the claimed invention is merely a combination of old elements, and in combination each element would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.
Although Deodhar et al. discloses updating a user interface visualizing an organizational hierarchy including selectable nodes representing relationships between units of an organization (Paragraph 0273), Deodhar et al. does not specifically disclose  upon receiving a selection of a node, displaying additional detail of the selected node and nodes below the selected node.
However, Liu et al. discloses upon receiving a selection of a node, displaying additional detail of the selected node and nodes below the selected node (Figure 2B and related text in Paragraph 0068, In general, the anomaly-report user interface provided by embodiments of the present invention allows an analyst to visualize anomalies (such as anomalous behaviors or disgruntled sentiments) within an organization at multiple resolutions, such as at the organizational level, at various sub-divisional levels, or at the individual level. Moreover, the user interface makes it possible for the analyst to navigate freely among the different resolutions. For example, the analyst can click on a node in a tree diagram representing the organization's hierarchy to expand the node to branches that represent groups or individuals at lower hierarchy levels, and specific panels on the side of the user interface may allow the analyst to navigate up to a higher hierarchy level. Detailed anomaly or psychological reports of an individual can also be presented when the analyst click on a visual representation of a particular individual. Various visual-assistance techniques, such as color schemes, can be used to display the anomalies or psychological variables).
It would have been obvious to one ordinary skill in the art at the time the invention was filed to modify the user interface visualizing an organizational hierarchy of the invention of Deodhar et al. to further incorporate wherein the user interface includes selectable nodes representing relationships between units of an organization of the invention of Liu et al. because doing so would allow the method to click on a node in a tree diagram representing the organization's hierarchy to expand the node to branches that represent groups or individuals at lower hierarchy levels (see Liu et al., Paragraph 0068). Further, the claimed invention is merely a combination of old elements, and in combination each element would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.
Regarding claim 8 (Currently Amended), Deodhar et al. discloses a computer …, performs an operation (Paragraph 0070, The present disclosure envisages a computer implemented system for automatically measuring, aggregating, analyzing and predicting the exact effort and time productivity, of at least one user having access to at least one Computing System (CS) agent, within an organization and thereafter providing instructions for improving productivity and workload allocation, and optimizing workforce and operational efficiency), comprising: 
	identifying an actionable set of data elements in operational data (Paragraph 0946, for purposes that are ahead of schedule, there can be cost savings either by early completion, or it may be possible to reassign some headcount to other purposes that need more people as computed below. This can be further enhanced to find out the roles where transfers are possible based on role-wise utilization levels), wherein the operational data comprises a plurality of data elements (Paragraph 0031, employee skill sets and salaries; Paragraph 0040, user’s time utilization; Paragraph 0945-0947, headcount that can be transferred, average daily cost per employee); 
generating a regression model by performing regression analysis on the operational data and a specified target (Paragraph 0619, In accordance with one embodiment of the present disclosure, the user predictor and instructor module 334 uses the correlation between the Work Pattern items and the work output to provide feedback to the user about the Work Pattern items that impact work output; Examiner interprets the work pattern items (e.g. fitness time, smart phone addiction) as the inputs in the regression model, and the work output (e.g. work effort, the work output, the work effectiveness index and the work life balance index) as the output of the regression model), wherein the regression model defines a contribution weight for at least a first data element of the actionable set of data elements with respect to the specified target (Paragraphs 0686-0688, if the work output parameters like output. volume, output. schedule variance, output.effort variance are available, then for each of the key Work Pattern items correlate the Work Pattern item with each output parameter as below: output-effort correlation index=Pearson correlation coefficient: if correlation>0.4 for a majority of the available work output parameters, then notify the user of the benefits of improving the Work Pattern; if correlation is <0.2 for a majority of the available work output parameters, then do not recommend or set any improvement goal based on that Work Pattern item; Paragraph 0947, cost reduction = (headcount that can be transferred)* (planned end date-today)*(average daily cost per employee); Examiner notes that the contribution weight is the Pearson correlation coefficient. In this case, changes in the work patterns with a high correlation will result in improvements in the work output parameters); 
determining a first expected value for the first data element based on industry data (Paragraphs 0159-0163, In accordance with one embodiment of the present disclosure, the system further includes: a global pattern knowledge platform configured to enable the participating organizations to share their high-level Work Pattern analytics and trends based on employee and sub-organization categories; a profile definition module configured to enable the participating organizations to define profiles corresponding to at least their respective sizes, industry and vertical; a report generation module configured to prepare reports rating the organization's performance and standing relative to peer organizations in accordance with the selected profile criteria); 
and quantifying a potential optimization for the first data element, based at least in part on the first expected value, the contribution weight of the first data element (Paragraph 0199, collector and analyzer to measure exact enterprise effort, provide accurate comparative benchmarks, and optimize business efficiency, as follows: Paragraph 0202, automatically source the attributes that qualify employees’ role (such as level, location, skills, salary), projects and functions and organization sub units (for example, revenue and R&D and cost centers, verticals, technologies) from various existing application data stores; Paragraph 0209, provide analytics, reports, goal compliance, alerts and rewards notifications responsive to the exact effort data across Purposes, Activities, applications, artifacts, organization attributes, supported by the further ability to selectively filter and drill down to generate and review discrete effort data at level of sub-unit and individual employees to meet the corporate commitments; Paragraphs 0686-0688, if the work output parameters like output. volume, output. schedule variance, output.effort variance are available, then for each of the key Work Pattern items correlate the Work Pattern item with each output parameter as below: output-effort correlation index=Pearson correlation coefficient: if correlation>0.4 for a majority of the available work output parameters, then notify the user of the benefits of improving the Work Pattern; if correlation is <0.2 for a majority of the available work output parameters, then do not recommend or set any improvement goal based on that Work Pattern item; Paragraphs 0689-0693, A pseudo-code for predicting the improvements in the work output, the work effectiveness index and the work life balance index for the user, in accordance with an embodiment of the present disclosure, is now described. if, goal>user's current daily average for the Work Pattern item, then improvement target ratio = goal/(current daily average); else improvement target ratio = (current daily average)/goal; for each output parameter, predicted output parameter = current output parameter*improvement target ratio*(output effort correlation index) for that Work Pattern item and output parameter; show the maximum predicted work output if the user made up to achieve the preferred range for the Work Pattern item: if ideal daily average>the user's current daily average for the Work Pattern item, then improvement target ratio = ideal/(current daily average); else, improvement target ratio = (current daily average)/Ideal; for each output parameter, predicted maximum output = current output parameter*improvement target ratio*(output effort correlation index) for that Work Pattern item and output parameter; Paragraph 0947, cost reduction = (headcount that can be transferred)* (planned end date-today)*(average daily cost per employee); In this case, Examiner interprets the first expected value as the predicted output parameter (e.g. based on goal) to improve an organization, which can be set based on similar role and industry benchmark data available from various organizations (see Paragraph 0622)), and an actionability of the first data element (Paragraph 0235, A second aspect of the present disclosure includes a system to aggregate each employee's effort as per the organization’s hierarchy and business attributes that are automatically collected from existing organization application data stores, and analyze them to deliver actionable and objective metrics, such as a per-employee Daily Average Work Pattern, that can drive accountability across management layers for the work effort of the teams they are responsible for, and ensure productivity improvements and optimal staffing to accomplish the desired results in every aspect of the business; Paragraph 0310, generating a report including specific actions that can be undertaken to improve the efforts of the users; Paragraph 1065, In some embodiments, unusual Work Patterns and any recent significant positive and negative deviations for any organization sub-unit are deduced by comparing with expected trends and by comparing recent and past behavior. An exception report is generated with guidance on specific actions that can be taken to make corrections and drive improvements; Paragraphs 0971-0976, Redistribute staff from consistently low workload sub-units or shifts to high workload ones. Redistribution is possible provided the sub units and shifts have similar staff in terms of roles and skills; Paragraph 1068, In some embodiments, the authorized managers have access to the administration module to re-structure their teams, select from the multi-level Activity and Purpose lists, add and edit mapping rules, and define custom reports; Examiner notes that the element can be changed when the staff has similar roles and skills), wherein the actionability of the first data element is a non-binary value indicating a degree of ease in changing the first data element, and wherein the degree of ease quantifies feasibility of changing the first data element (Paragraphs 0880-0082, if workload is low, then suggest to manager these options: advance planned completion dates, assign work backlog items to the team, let them explore new skills and innovative ideas; if manager confirms that workload is not going to increase soon, suggest releasing some of the staff to other sub-units with similar work and higher load; Examiner notes that the first data element can be changed when the workload is low. Therefore, Examiner interprets the “degree of ease” as the “workload of the resource” because the workload of the resource determines the feasibility of changing the resource from one sub-unit to another sub-unit);
updating a user interface visualizing an organizational hierarchy including selectable nodes representing relationships between units of an organization (Paragraph 0273, At step 166 the method includes facilitating, over the web user interface, the display of trends related to work effort, Work Patterns, predictions and instructions relating to sub-units at each level of the organization hierarchy subject to view access rights of the user and data blocker settings); and ...
Deodhar et al. discloses an analysis of a plurality of work patterns (e.g. fitness time, smart phone addiction) and how those patterns affect a work output (e.g. work life balance index, effectiveness index, and/or capacity utilization). An ordinary skill in the art knows that relationships between inputs and outputs are generated using a regression model. Therefore, Deodhar et al. inherently discloses a regression model. Although Deodhar et al. inherently discloses a regression model, Deodhar does not specifically disclose wherein the regression model performs a regression analysis on the operational data and a specified target. Further, although Deodhar et al. discloses a computer-implemented method (Paragraph 0070), Deodhar et al. does not specifically disclose a computer program product comprising one or more computer-readable storage media collectively containing computer-readable program code that, when executed by operation of one or more computer processors. 
However, Delaney et al. discloses a computer program product comprising one or more computer-readable storage media collectively containing computer-readable program code that, when executed by operation of one or more computer processors (Paragraph 0034, Referring now to the drawings, with reference initially to FIG. 1, presented is diagram of an example system 100 that facilitates providing clinically informed financial decisions that improve healthcare performance in accordance with various aspects and embodiments described herein. Aspects of systems, apparatuses or processes explained in this disclosure can constitute machine-executable components embodied within machine(s), e.g., embodied in one or more computer readable mediums (or media) associated with one or more machines. Such components, when executed by the one or more machines, e.g., computer(s), computing device(s), virtual machine(s), etc. can cause the machine(s) to perform the operations described); … 
generating a regression model by performing regression analysis on the operational data and a specified target (see Equation 1 and related text in Paragraphs 0064-0065, In an aspect, the scoring component 106 can weigh each of the relevant metrics based on working with a select group of clinicians, forcing the results to the range of 0-100. In an aspect, the scoring component can employ Equation 1 below to generate an overall operating performance (OP) score. The values of the respective variables including cost of care, LOS, readmission rate, avoidable complication rate, financial variance and case complexity can be received by the healthcare management server 102 by the one or more health care information sources 118 and/or be previously determined by the healthcare management server 102 and stored in memory (e.g., memory 116) accessible to the healthcare management server. In an aspect, the respective coefficients are calculated so that the resulting OP score has a numerical value on a scale from 0-100 with 0 being the minimum OP score and 100 being the maximum. In an aspect, initial values for the coefficient F1-F6 are determined using a linear regression model that is run to measure the OP score against known quality measures. The initial coefficient values are then calibrated based on actual feedback provided by physicians and/or other medical staff caregivers regarding their interpretation of the relative importance of the respective performance mea sure variables), wherein the regression model defines a contribution weight for at least a first data element of the actionable set of data elements with respect to the specified target (Paragraph 0066, In some aspects, for each variable except case complexity, a lower number improves the OP score. F1-F6 are weighted coefficients that the relative importance of the associated variable with respect to overall financial and clinical operating performance of the healthcare organization).
It would have been obvious to one ordinary skill in the art at the time the invention was filed to specify that the relationship of inputs and outputs of the invention of Deodhar et al. are analyzed by performing regression analysis on the operational data and a specified target of the invention of Delaney et al. because doing so would allow the method to use the regression analysis weighted coefficients to establish the relative importance of the associated variable with respect to overall financial and clinical operating performance of the healthcare organization (see Delaney et al., Paragraphs 0064-0066). Further, the claimed invention is merely a combination of old elements, and in combination each element would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.
Although Deodhar et al. discloses updating a user interface visualizing an organizational hierarchy including selectable nodes representing relationships between units of an organization (Paragraph 0273), Deodhar et al. does not specifically disclose  upon receiving a selection of a node, displaying additional detail of the selected node and nodes below the selected node.
However, Liu et al. discloses upon receiving a selection of a node, displaying additional detail of the selected node and nodes below the selected node (Figure 2B and related text in Paragraph 0068, In general, the anomaly-report user interface provided by embodiments of the present invention allows an analyst to visualize anomalies (such as anomalous behaviors or disgruntled sentiments) within an organization at multiple resolutions, such as at the organizational level, at various sub-divisional levels, or at the individual level. Moreover, the user interface makes it possible for the analyst to navigate freely among the different resolutions. For example, the analyst can click on a node in a tree diagram representing the organization's hierarchy to expand the node to branches that represent groups or individuals at lower hierarchy levels, and specific panels on the side of the user interface may allow the analyst to navigate up to a higher hierarchy level. Detailed anomaly or psychological reports of an individual can also be presented when the analyst click on a visual representation of a particular individual. Various visual-assistance techniques, such as color schemes, can be used to display the anomalies or psychological variables).
It would have been obvious to one ordinary skill in the art at the time the invention was filed to modify the user interface visualizing an organizational hierarchy of the invention of Deodhar et al. to further incorporate wherein the user interface includes selectable nodes representing relationships between units of an organization of the invention of Liu et al. because doing so would allow the method to click on a node in a tree diagram representing the organization's hierarchy to expand the node to branches that represent groups or individuals at lower hierarchy levels (see Liu et al., Paragraph 0068). Further, the claimed invention is merely a combination of old elements, and in combination each element would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.
Regarding claim 15 (Currently Amended), Deodhar et al. discloses a system (Abstract, A system and method for automatically measuring, aggregating, analyzing, predicting exact effort and time productivity, of white collar employees, within an organization and thereafter providing instructions for improving productivity and workload allocation, and optimizing workforce and operational efficiency, without requiring manual intervention or configuration, is described) comprising: 
… one or more computer processors performs an operation (Paragraph 0070, The present disclosure envisages a computer implemented system for automatically measuring, aggregating, analyzing and predicting the exact effort and time productivity, of at least one user having access to at least one Computing System (CS) agent, within an organization and thereafter providing instructions for improving productivity and workload allocation, and optimizing workforce and operational efficiency), the operation comprising:
	identifying an actionable set of data elements in operational data (Paragraph 0946, for purposes that are ahead of schedule, there can be cost savings either by early completion, or it may be possible to reassign some headcount to other purposes that need more people as computed below. This can be further enhanced to find out the roles where transfers are possible based on role-wise utilization levels), wherein the operational data comprises a plurality of data elements (Paragraph 0031, employee skill sets and salaries; Paragraph 0040, user’s time utilization; Paragraph 0945-0947, headcount that can be transferred, average daily cost per employee); 
generating a regression model by performing regression analysis on the operational data and a specified target (Paragraph 0619, In accordance with one embodiment of the present disclosure, the user predictor and instructor module 334 uses the correlation between the Work Pattern items and the work output to provide feedback to the user about the Work Pattern items that impact work output; Examiner interprets the work pattern items (e.g. fitness time, smart phone addiction) as the inputs in the regression model, and the work output (e.g. work effort, the work output, the work effectiveness index and the work life balance index) as the output of the regression model), wherein the regression model defines a contribution weight for at least a first data element of the actionable set of data elements with respect to the specified target (Paragraphs 0686-0688, if the work output parameters like output. volume, output. schedule variance, output.effort variance are available, then for each of the key Work Pattern items correlate the Work Pattern item with each output parameter as below: output-effort correlation index=Pearson correlation coefficient: if correlation>0.4 for a majority of the available work output parameters, then notify the user of the benefits of improving the Work Pattern; if correlation is <0.2 for a majority of the available work output parameters, then do not recommend or set any improvement goal based on that Work Pattern item; Paragraph 0947, cost reduction = (headcount that can be transferred)* (planned end date-today)*(average daily cost per employee); Examiner notes that the contribution weight is the Pearson correlation coefficient. In this case, changes in the work patterns with a high correlation will result in improvements in the work output parameters); 
determining a first expected value for the first data element based on industry data (Paragraphs 0159-0163, In accordance with one embodiment of the present disclosure, the system further includes: a global pattern knowledge platform configured to enable the participating organizations to share their high-level Work Pattern analytics and trends based on employee and sub-organization categories; a profile definition module configured to enable the participating organizations to define profiles corresponding to at least their respective sizes, industry and vertical; a report generation module configured to prepare reports rating the organization's performance and standing relative to peer organizations in accordance with the selected profile criteria); 
and quantifying a potential optimization for the first data element, based at least in part on the first expected value, the contribution weight of the first data element (Paragraph 0199, collector and analyzer to measure exact enterprise effort, provide accurate comparative benchmarks, and optimize business efficiency, as follows: Paragraph 0202, automatically source the attributes that qualify employees’ role (such as level, location, skills, salary), projects and functions and organization sub units (for example, revenue and R&D and cost centers, verticals, technologies) from various existing application data stores; Paragraph 0209, provide analytics, reports, goal compliance, alerts and rewards notifications responsive to the exact effort data across Purposes, Activities, applications, artifacts, organization attributes, supported by the further ability to selectively filter and drill down to generate and review discrete effort data at level of sub-unit and individual employees to meet the corporate commitments; Paragraphs 0686-0688, if the work output parameters like output. volume, output. schedule variance, output.effort variance are available, then for each of the key Work Pattern items correlate the Work Pattern item with each output parameter as below: output-effort correlation index=Pearson correlation coefficient: if correlation>0.4 for a majority of the available work output parameters, then notify the user of the benefits of improving the Work Pattern; if correlation is <0.2 for a majority of the available work output parameters, then do not recommend or set any improvement goal based on that Work Pattern item; Paragraphs 0689-0693, A pseudo-code for predicting the improvements in the work output, the work effectiveness index and the work life balance index for the user, in accordance with an embodiment of the present disclosure, is now described. if, goal>user's current daily average for the Work Pattern item, then improvement target ratio = goal/(current daily average); else improvement target ratio = (current daily average)/goal; for each output parameter, predicted output parameter = current output parameter*improvement target ratio*(output effort correlation index) for that Work Pattern item and output parameter; show the maximum predicted work output if the user made up to achieve the preferred range for the Work Pattern item: if ideal daily average>the user's current daily average for the Work Pattern item, then improvement target ratio = ideal/(current daily average); else, improvement target ratio = (current daily average)/Ideal; for each output parameter, predicted maximum output = current output parameter*improvement target ratio*(output effort correlation index) for that Work Pattern item and output parameter; Paragraph 0947, cost reduction = (headcount that can be transferred)* (planned end date-today)*(average daily cost per employee); In this case, Examiner interprets the first expected value as the predicted output parameter (e.g. based on goal) to improve an organization, which can be set based on similar role and industry benchmark data available from various organizations (see Paragraph 0622)), and an actionability of the first data element (Paragraph 0235, A second aspect of the present disclosure includes a system to aggregate each employee's effort as per the organization’s hierarchy and business attributes that are automatically collected from existing organization application data stores, and analyze them to deliver actionable and objective metrics, such as a per-employee Daily Average Work Pattern, that can drive accountability across management layers for the work effort of the teams they are responsible for, and ensure productivity improvements and optimal staffing to accomplish the desired results in every aspect of the business; Paragraph 0310, generating a report including specific actions that can be undertaken to improve the efforts of the users; Paragraph 1065, In some embodiments, unusual Work Patterns and any recent significant positive and negative deviations for any organization sub-unit are deduced by comparing with expected trends and by comparing recent and past behavior. An exception report is generated with guidance on specific actions that can be taken to make corrections and drive improvements; Paragraphs 0971-0976, Redistribute staff from consistently low workload sub-units or shifts to high workload ones. Redistribution is possible provided the sub units and shifts have similar staff in terms of roles and skills; Paragraph 1068, In some embodiments, the authorized managers have access to the administration module to re-structure their teams, select from the multi-level Activity and Purpose lists, add and edit mapping rules, and define custom reports; Examiner notes that the element can be changed when the staff has similar roles and skills), wherein the actionability of the first data element is a non-binary value indicating a degree of ease in changing the first data element, and wherein the degree of ease quantifies feasibility of changing the first data element (Paragraphs 0880-0082, if workload is low, then suggest to manager these options: advance planned completion dates, assign work backlog items to the team, let them explore new skills and innovative ideas; if manager confirms that workload is not going to increase soon, suggest releasing some of the staff to other sub-units with similar work and higher load; Examiner notes that the first data element can be changed when the workload is low. Therefore, Examiner interprets the “degree of ease” as the “workload of the resource” because the workload of the resource determines the feasibility of changing the resource from one sub-unit to another sub-unit); updating a user interface visualizing an organizational hierarchy including selectable nodes representing relationships between units of an organization (Paragraph 0273, At step 166 the method includes facilitating, over the web user interface, the display of trends related to work effort, Work Patterns, predictions and instructions relating to sub-units at each level of the organization hierarchy subject to view access rights of the user and data blocker settings); and ...
Deodhar et al. discloses an analysis of a plurality of work patterns (e.g. fitness time, smart phone addiction) and how those patterns affect a work output (e.g. work life balance index, effectiveness index, and/or capacity utilization). An ordinary skill in the art knows that relationships between inputs and outputs are generated using a regression model. Therefore, Deodhar et al. inherently discloses a regression model. Although Deodhar et al. inherently discloses a regression model, Deodhar does not specifically disclose wherein the regression model performs a regression analysis on the operational data and a specified target. Further, although Deodhar et al. discloses a computer-implemented method (Paragraph 0070), Deodhar et al. does not specifically disclose one or more computer processors; and one or more memories collectively containing one or more programs which when executed by the one or more computer processors performs an operation.
However, Delaney et al. discloses one or more computer processors; and one or more memories collectively containing one or more programs which when executed by the one or more computer processors performs an operation (Paragraph 0034, Referring now to the drawings, with reference initially to FIG. 1, presented is diagram of an example system 100 that facilitates providing clinically informed financial decisions that improve healthcare performance in accordance with various aspects and embodiments described herein. Aspects of systems, apparatuses or processes explained in this disclosure can constitute machine-executable components embodied within machine(s), e.g., embodied in one or more computer readable mediums (or media) associated with one or more machines. Such components, when executed by the one or more machines, e.g., computer(s), computing device(s), virtual machine(s), etc. can cause the machine(s) to perform the operations described); …
generating a regression model by performing regression analysis on the operational data and a specified target (see Equation 1 and related text in Paragraphs 0064-0065, In an aspect, the scoring component 106 can weigh each of the relevant metrics based on working with a select group of clinicians, forcing the results to the range of 0-100. In an aspect, the scoring component can employ Equation 1 below to generate an overall operating performance (OP) score. The values of the respective variables including cost of care, LOS, readmission rate, avoidable complication rate, financial variance and case complexity can be received by the healthcare management server 102 by the one or more health care information sources 118 and/or be previously determined by the healthcare management server 102 and stored in memory (e.g., memory 116) accessible to the healthcare management server. In an aspect, the respective coefficients are calculated so that the resulting OP score has a numerical value on a scale from 0-100 with 0 being the minimum OP score and 100 being the maximum. In an aspect, initial values for the coefficient F1-F6 are determined using a linear regression model that is run to measure the OP score against known quality measures. The initial coefficient values are then calibrated based on actual feedback provided by physicians and/or other medical staff caregivers regarding their interpretation of the relative importance of the respective performance mea sure variables), wherein the regression model defines a contribution weight for at least a first data element of the actionable set of data elements with respect to the specified target (Paragraph 0066, In some aspects, for each variable except case complexity, a lower number improves the OP score. F1-F6 are weighted coefficients that the relative importance of the associated variable with respect to overall financial and clinical operating performance of the healthcare organization).
It would have been obvious to one ordinary skill in the art at the time the invention was filed to specify that the relationship of inputs and outputs of the invention of Deodhar et al. are analyzed by performing regression analysis on the operational data and a specified target of the invention of Delaney et al. because doing so would allow the method to use the regression analysis weighted coefficients to establish the relative importance of the associated variable with respect to overall financial and clinical operating performance of the healthcare organization (see Delaney et al., Paragraphs 0064-0066). Further, the claimed invention is merely a combination of old elements, and in combination each element would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.
Although Deodhar et al. discloses updating a user interface visualizing an organizational hierarchy including selectable nodes representing relationships between units of an organization (Paragraph 0273), Deodhar et al. does not specifically disclose  upon receiving a selection of a node, displaying additional detail of the selected node and nodes below the selected node.
However, Liu et al. discloses upon receiving a selection of a node, displaying additional detail of the selected node and nodes below the selected node (Figure 2B and related text in Paragraph 0068, In general, the anomaly-report user interface provided by embodiments of the present invention allows an analyst to visualize anomalies (such as anomalous behaviors or disgruntled sentiments) within an organization at multiple resolutions, such as at the organizational level, at various sub-divisional levels, or at the individual level. Moreover, the user interface makes it possible for the analyst to navigate freely among the different resolutions. For example, the analyst can click on a node in a tree diagram representing the organization's hierarchy to expand the node to branches that represent groups or individuals at lower hierarchy levels, and specific panels on the side of the user interface may allow the analyst to navigate up to a higher hierarchy level. Detailed anomaly or psychological reports of an individual can also be presented when the analyst click on a visual representation of a particular individual. Various visual-assistance techniques, such as color schemes, can be used to display the anomalies or psychological variables).
It would have been obvious to one ordinary skill in the art at the time the invention was filed to modify the user interface visualizing an organizational hierarchy of the invention of Deodhar et al. to further incorporate wherein the user interface includes selectable nodes representing relationships between units of an organization of the invention of Liu et al. because doing so would allow the method to click on a node in a tree diagram representing the organization's hierarchy to expand the node to branches that represent groups or individuals at lower hierarchy levels (see Liu et al., Paragraph 0068). Further, the claimed invention is merely a combination of old elements, and in combination each element would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.
Regarding claims 2, 9, and 16 (Original), which are dependent of claims 1, 8, and 15, the combination of Deodhar et al., Delaney et al., and Liu et al. discloses all the limitations in claims 1, 8, and 15. Deodhar et al. further discloses wherein each of the plurality of data elements comprises data relating to an operational aspect of an entity, wherein the plurality of data elements comprises one or more of: 
(i) a data element corresponding to a number of employees employed by the entity; (ii) a data element corresponding to a number of hours worked by employees employed by the entity; or (iii) a data element corresponding to units of consumables used by the entity (Paragraph 0033, Therefore, there is a felt need for a completely automated system that can precisely capture all the work effort which in today's environment may be at any time during the day (24 hours) and week (7 days), and map it to the Activities and Purposes that are automatically inferred. The captured work effort from each employee must be aggregated and analyzed as per the organization’s hierarchy and business attributes that are automatically collected from existing organization application data stores; Paragraph 0159-0161, In accordance with one embodiment of the present disclosure, the system further includes: a global pattern knowledge platform configured to enable the participating organizations to share their high-level Work Pattern analytics and trends based on employee and sub-organization categories; a profile definition module configured to enable the participating organizations to define profiles corresponding to at least their respective sizes, industry and vertical; It can be noted that the claim language is written in alternative form. The limitation taught by Deodhar et al. is based on “a data element corresponding to a number of employees employed by the entity and a data element corresponding to a number of hours worked by employees employed by the entity.").
Regarding claims 3, 10, and 17 (Original), which are dependent of claims 1, 8, and 15, the combination of Deodhar et al., Delaney et al., and Liu et al. discloses all the limitations in claims 1, 8, and 15. Deodhar et al. further discloses wherein determining the first expected value comprises evaluating operational data for a plurality of entities to determine a representative value for the first data element (Paragraphs 0159-0163, In accordance with one embodiment of the present disclosure, the system further includes: a global pattern knowledge platform configured to enable the participating organizations to share their high-level Work Pattern analytics and trends based on employee and sub-organization categories; a profile definition module configured to enable the participating organizations to define profiles corresponding to at least their respective sizes, industry and vertical; a report generation module configured to prepare reports rating the organization's performance and standing relative to peer organizations in accordance with the selected profile criteria).
Regarding claims 5, 12, and 19 (Original), which are dependent of claims 1, 8, and 15, the combination of Deodhar et al., Delaney et al., and Liu et al. discloses all the limitations in claims 1, 8, and 15. Deodhar et al. further discloses wherein identifying the actionable set of data elements comprises, for each respective data element of the plurality of data elements: 
	identifying a respective operational aspect corresponding to the respective data element (Paragraphs 0876-0882, A pseudo-code for suggesting areas of improvements for each sub-unit, tracking progress of each sub-unit and setting goals for improving the sub-unit work effective ness index and the sub-unit productivity for each sub-unit (goal setting and progress tracking for time effectiveness parameters), in accordance with an embodiment of the present disclosure, is now described. The example is for a sub-unit largely comprising online desk workers; in the initial weeks, if online work time is low, then set a goal for the sub-unit for higher online work time; if workload is low, then suggest to manager these options: advance planned completion dates, assign work; backlog items to the team, let them explore new skills and innovative ideas; if manager confirms that workload is not going to increase soon, suggest releasing some of the staff to other sub-units with similar work and higher load);
and evaluating a corpus of documents to determine whether the respective operational aspect can be modified (Paragraphs 0971-0981, III. Sub-unit and shift optimization move employees between related sub-units or between shifts based on relative workload; on quarterly basis, or as requested, review delivered capacity as % of available capacity for sub-units or as per shift timings for past 3 months; redistribute staff from consistently low workload sub-units or shifts to high workload ones; redistribution is possible provided the sub units and shifts have similar staff in terms of roles and skills; candidates can be selected for transfer based on organization criteria such as a) candidates who have requested for a change and been in the current sub-unit for some time, b) those who have recently joined, and c) those named in the flight risk report; consider a sub-unit 1 or shift 1 with low capacity utilization (delivered capacity as % of available capacity) and/or where significant reduction in workload is expected. The feasible reduction in the user count to ensure better utilization and lower cost, is estimated as follows: capacity utilization=(delivered capacity as % of available capacity); 0979 assume capacity utilization is C1%; present user count is N1; desired new capacity utilization is C1 new %; Examiner notes that employees can be moved from one sub-unit to another sub-unit to ensure better utilization and lower cost based on a set of rules (e.g. workload, roles, skills, time in the organization, etc.) Examiner interprets a corpus of documents as a set of rules defined by an organization. Therefore, based on broadest reasonable interpretation in light of the specification, Deodhar et al. discloses “evaluating a corpus of documents to determine whether the respective operational aspect can be modified” because the number of employees can be modified based on a set of rules defined by an organization);.
Regarding claims 7 and 14 (Original), which are dependent of claims 1, 8, and 15, the combination of Deodhar et al., Delaney et al., and Liu et al. discloses all the limitations in claims 1, 8, and 15. Deodhar et al. further discloses wherein the operational data comprises hierarchical data for an entity (Paragraph 0019, Further, the Activity and Purpose lists can be single-level lists or multi-level hierarchical list, the latter allowing a fine-grained analysis of effort; Paragraph 0031, Deriving a per-person metric requires being able to detect and handle complexities such as multiple-level hierarchy, matrix organization structures, employees working in more than one project and across business units, multiple managers, shift timings and variable work weeks. Hence, they do not provide online automated analysis of effort data across various business dimensions such as geography, verticals, employee skill sets, and salaries and so on), the method further comprising determining an overall optimization magnitude for the entity by iteratively summing potential optimizations for each level of the hierarchical data (Paragraph 0033, The captured work effort from each employee must be aggregated and analyzed as per the organization’s hierarchy and business attributes that are automatically collected from existing organization application data stores. The system must deliver actionable and objective metrics that can help optimize enterprise effort in every aspect of the business. It must also provide required protection for individual privacy, and restrict visibility of work effort as per the requirements of the organization and privacy laws of the countries it operates in; Paragraph 0036, It is an object of the present disclosure is to provide an intelligent and highly automated system to measure, record, analyze, report and improve the work effort put into various Activities and Purposes for an organization by individuals, teams and organization sub-units assessed as per the organization hierarchy and related business attributes; Paragraph 1060, Senior executive management can get precise insights into effort spent on revenue earning work versus other tasks. Capacity utilization reports can be used to optimize staffing. Stress and burnout can be reduced by identifying teams and projects where there is sustained over-utilization. Teams displaying low capacity utilization can increase their effort, leading to better quality results and on-time delivery. Profitability can increase in teams that are performing well but have excess capacity, since some of the employees can be re-assigned to new projects. Embodiments of the disclosure also provide detailed capacity breakup by verticals, technologies, projects, functions, initiatives, locations, employee levels, and roles. The present disclosure therefore provides a powerful tool that can boost overall revenue and profitability by plugging wasteful effort and reducing under-utilization of capacity in every dimension of the business. Paragraph 0125, an organization effort aggregation and analytics engine configured to consolidate and roll up individual online and offline effort data as per the organization hierarchy, the organization effort aggregation and analytics engine further configured to compute a per-employee Daily Average Work Pattern for each sub-unit, the organization effort aggregation and analytics engine still further configured to generate an n-dimensional effort data cube mapping individual and collective efforts of respective users as per the organization hierarchy; Examiner notes that the system can aggregate data at the organization level based on an organization hierarchy. Therefore, based on broadest reasonable interpretation in light of the specification, Deodhar et al. discloses “summing potential optimizations for each level of the hierarchical data” because it aggregates data for each unit at a higher unit level based on a defined organization hierarchy).

Claims 4, 11, and 18 are rejected under 35 U.S.C. 102(a)(1) as being unpatentable over Deodhar et al. (US 2017/0116552 A1), in view of Delaney et al. (US 2016/0092641 A1), in further view of Liu et al. (US 2014/0278729 A1) and Zhou et al. (US 20170372028 A1).
Regarding claims 4, 11, and 18 (Original), which are dependent of claims 1, 8, and 15, the combination of Deodhar et al., Delaney et al., and Liu et al. discloses all the limitations in claims 1, 8, and 15. Deodhar et al. further discloses wherein determining the first expected value comprises applying matrix … to the industry data (Paragraph 0772, An organization effort aggregation and analytics engine 414: The organization effort aggregation and analytics engine 414 accesses the daily effort of each individual employee from the server effort map database 406, computes a per-employee Daily Average Work Pattern, and performs the aggregation, averaging and analytics of individual effort across the entire organization hierarchy (which may be single level or multiple as in the case of matrix organizations) and business attributes collected at the server, and stores the results in an n-dimensional organization effort database 410. The organization effort aggregation and analytics engine 414 enables generation of trends, reports, goal compliance, alerts and rewards notifications responsive to the exact effort data across Purposes, Activities, applications, artifacts and organization attributes; Paragraph 0778, The organization Work Pattern analyzer 460 at the server 400 analyses the Work Patterns at every level of the organization hierarchy. The organization hierarchy is typically the operational level structure consisting of teams, projects, groups and business units of an organization. Large organizations may have a matrix reporting structure, in which case they will have parallel reporting structures. The analysis may be useful for other logical grouping of users of interest to the business, for example based on employee skill sets or business models. In every case above, the organization sub-units represent a collection of users at the lowest level, and collection of sub-units at the next and successive levels ending with the overall organization).
	Although Deodhar et al. discloses a matrix reporting structure to determine effort across the entire organization hierarchy, the combination of Deodhar et al. and Delaney et al. does not specifically disclose a matrix factorization.
	However, Zhou et al. discloses wherein determining the first expected value comprises applying matrix factorization to the industry data (Paragraph 0024, standardized scores: scores generated to correspond to the risk-adjusted performance metrics based on a comparison of the subpopulation with an entire population. Standardized scores may be obtained using, for example, principal component analysis (PCA), factor analysis, and nonnegative matrix factorization. Raw measure statistics of a whole population (e.g., a nationwide whole population, a statewide whole population, a countywide whole population, etc.) may be used as a baseline when generating standardized scores).
It would have been obvious to one ordinary skill in the art at the time the invention was filed to use the matrix reporting structure to determine effort across the entire organization hierarchy of the invention of Deodhar et al. to further incorporate a matrix factorization of the invention of Zhou et al. because doing so would allow the method to generate standardized scores for a whole population using matrix factorization (see Zhou et al., Paragraphs 0024 & 0041). Further, the claimed invention is merely a combination of old elements, and in combination each element would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Claims 6, 13, and 20 are rejected under 35 U.S.C. 102(a)(1) as being unpatentable over Deodhar et al. (US 2017/0116552 A1), in view of Delaney et al. (US 2016/0092641 A1), in further view of Liu et al. (US 2014/0278729 A1) and Averill (US 20190006045 A1).
Regarding claims 6, 13, and 20 (Original), which are dependent of claims 1, 8, and 15, the combination of Deodhar et al., Delaney et al., and Liu et al. discloses all the limitations in claims 1, 8, and 15. Deodhar et al. further discloses wherein quantifying the potential optimization for the first data element comprises multiplying the contribution weight of the first data element by … the first expected value and a first actual value of the first data element (Paragraphs 0686-0688, if the work output parameters like output. volume, output. schedule variance, output.effort variance are available, then for each of the key Work Pattern items correlate the Work Pattern item with each output parameter as below: output-effort correlation index=Pearson correlation coefficient: if correlation>0.4 for a majority of the available work output parameters, then notify the user of the benefits of improving the Work Pattern; if correlation is <0.2 for a majority of the available work output parameters, then do not recommend or set any improvement goal based on that Work Pattern item; Paragraphs 0689-0693, A pseudo-code for predicting the improvements in the work output, the work effectiveness index and the work life balance index for the user, in accordance with an embodiment of the present disclosure, is now described. if, goal>user's current daily average for the Work Pattern item, then improvement target ratio = goal/(current daily average); else improvement target ratio = (current daily average)/goal; for each output parameter, predicted output parameter = current output parameter*improvement target ratio*(output effort correlation index) for that Work Pattern item and output parameter; show the maximum predicted work output if the user made up to achieve the preferred range for the Work Pattern item: if ideal daily average>the user's current daily average for the Work Pattern item, then improvement target ratio = ideal/(current daily average); else, improvement target ratio = (current daily average)/Ideal; for each output parameter, predicted maximum output = current output parameter*improvement target ratio*(output effort correlation index) for that Work Pattern item and output parameter).
	Deodhar et al. discloses all the limitations above, a first actual value (Paragraphs 0689-0693, current output parameter based on the user’s current daily average), a first expected value (Paragraphs 0689-0693, predicted output parameter based on a goal set to improve an organization), and a contribution weight (Paragraphs 0689-0693, Pearson correlation coefficient). Although Deodhar et al. discloses multiplying the contribution weight to calculate the first expected value (Paragraphs 0689-0693, predicted output parameter = current output parameter*improvement target ratio*(output effort correlation index) and an improvement target ratio (Paragraphs 0689-0693, target ratio=goal/(current daily average), Deodhar et al. does not specifically disclose wherein the improvement is calculated by a difference between the first expected value and a first actual value of the first data element.
	However, Averill discloses quantifying the potential optimization for the first data element comprises … a difference between the first expected value and a first actual value of the first data element (Paragraph 0033, Continuous variables (e.g., expenditures): count, actual average, expected average, test of statistical significance, and binary variables (e.g., readmissions): count, actual rate, expected rate, cost of difference between actual and expected, test of statistical significance; Paragraph 0034, Thus, each analytic point in the performance matrix contains a pre-processed specific measure of performance expressed as a difference between actual and expected along with the financial impact of the difference. The expected values are risk adjusted to account for differences in case mix. The test of significance provides a determination of whether the observed difference between actual and expect is meaningful (as opposed the result of chance variation). Essentially the Performance Matrix creates a data representation that distills all aspects of delivery system performance down to manageable units of comparison and does every possible drill down providing the basis for identifying the source of performance problems). 
It would have been obvious to one ordinary skill in the art at the time the invention was filed to use the first expected value and the first actual value of the first data element of the invention of Deodhar et al. to further quantity the potential optimization by calculating a difference between the first expected value and the first actual value of the invention of Averill because doing so would allow the method to measure of performance expressed as a difference between actual and expected along with the financial impact of the difference (See Averill, Paragraph 0033). Further, the claimed invention is merely a combination of old elements, and in combination each element would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARJORIE PUJOLS-CRUZ whose telephone number is (571)272-4668.  The examiner can normally be reached on Mon-Thru 7:30 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patricia H Munson can be reached on (571)270-5396.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/M.P./Examiner, Art Unit 3624                                                                                                                                                                                                        /PATRICIA H MUNSON/Supervisory Patent Examiner, Art Unit 3624